                                      Case 8:19-cv-00190-JVS-DFM Document 23-1 Filed 08/02/19 Page 1 of 4 Page ID #:88

                                      Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
                                 1    Michael J. Manning, Esq. (State Bar No. 286879)
                                 2    Craig G. Côté, Esq. (State Bar No. 132885)
                                      MANNING LAW, APC
                                 3    20062 S.W. Birch St., Suite 200
                                      Newport Beach, CA 92660
                                 4    Office: (949) 200-8755
                                      Fax: (866) 843-8308
                                 5    DisabilityRights@manninglawoffice.com

                                 6    Attorneys for Plaintiff: CARMEN JOHN PERRI

                                 7

                                 8

                                 9                              UNITED STATES DISTRICT COURT

                                 10                            CENTRAL DISTRICT OF CALIFORNIA
                                 11

                                 12                                            Case No.: 8:19-cv-00190-JVS-JDE
                                        CARMEN JOHN PERRI, an
                                 13     individual;
                                                                               MOTION FOR LEAVE TO AMEND
                                 14                                            PLAINTIFF’S COMPLAINT
                                                  Plaintiff,
                                 15
                                                                               DATE: 9/9/2019
                                 16     vs.
                                                                               TIME: 1:30 p.m.
                                 17                                            COURTROOM: 10C
                                 18     CHIVENS, INC., a California
                                                                               HON. JAMES V. SELNA
                                        corporation; L.A. PACIFIC PLAZA
                                 19
                                        LLC, a California limited liability
                                 20     company; and DOES 1-10, inclusive,
                                 21                Defendants.
                                 22

                                 23
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                 25

                                 26      I.     INTRODUCTION
                                 27
                                              On January 31, 2019, Plaintiff CARMEN JOHN PERRI (“Plaintiff”) filed the
                                 28
                                      complaint in this case alleging violations of the Americans With Disabilities Act

                                                           MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                             1
                                      Case 8:19-cv-00190-JVS-DFM Document 23-1 Filed 08/02/19 Page 2 of 4 Page ID #:89


                                 1    (“ADA”) and the Unruh Civil Rights Act (“Unruh Act”). [ECF No. 1]. The Plaintiff’s
                                 2    Complaint alleges that the Fire Crab restaurant and the property on which it is located
                                 3    at 8335 Garden Grove Blvd., Garden Grove, California 92844 (“Subject Property”) are
                                 4    not accessible to persons with disabilities.
                                 5               On March 12, 2019, Defendant filed an answer [ECF No. 15].
                                 6               On July 15, 2019, Plaintiff’s expert, Kenneth Arrington who is a Certified
                                 7    Access Specialist (“CASp”), inspected the Subject Property. Plaintiff now moves to
                                 8    amend his Complaint to elaborate on the barrier areas addressed in the Complaint by
                                 9    adding additional factual allegations and additional violations found by Plaintiff’s
                                 10   expert during the July 15, 2019 inspection.
                                 11              Plaintiff initiated the meet and confer process regarding the instant motion on
                                 12   July 26, 2019. Defendant has not yet responded to Plaintiff’s attempt to meet and
                                 13   confer. See Declaration of David M. Fitzgerald.
                                 14        II.      LEGAL STANDARD
                                 15              Rule 15(a) of the Federal Rules of Civil Procedure gives parties the opportunity
                                 16
                                      to amend their pleadings in two different circumstances. The first circumstance, which
                                 17
                                      is not available to Plaintiff at this time, is Amending as a Matter of Course. This is an
                                 18
                                      automatic amendment that is allowed as long as it is done either before a response to
                                 19
                                      the pleading is filed or 20 days after the pleading sought to be amended is filed.1
                                 20
                                                 Secondly, if time has passed or a responsive pleading has been filed, the
                                 21
                                      amending party’s only other option is to either seek the consent of the opposing party
                                 22
                                      to amend, or obtain leave to amend from the court. 2 When seeking leave to amend
                                 23
20062 S.W. BIRCH ST., STE. 200




                                      from the court, the court will give leave to amend “when justice so requires.” 3
  NEWPORT BEACH, CA 92660




                                 24
     MANNING LAW, APC




                                      Generally, leave to amend will be granted unless the weighing of several factors shows
                                 25
                                      1
                                 26       FRCP 15(a)1
                                 27   2
                                          FRCP 15(a)2
                                 28   3
                                          FRCP 15(a)2


                                                             MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                               2
                                      Case 8:19-cv-00190-JVS-DFM Document 23-1 Filed 08/02/19 Page 3 of 4 Page ID #:90


                                  1   that the amendment would be inappropriate.4 It may be denied where it creates an
                                  2   element of undue surprise or prejudice to the opposing party. 5 Courts have pointed out
                                  3   that no unfair prejudice should be found simply because a party has to defend against a
                                  4   better-pleaded claim.6 Where a deficiency could be cured by an amendment, leave to
                                  5   amend should be granted.7
                                  6       III.   ARGUMENT
                                  7          As stated above, Defendant has violated the ADA and Unruh Act by failing to
                                  8   provide a facility that is accessible to persons with disabilities. Plaintiff seeks leave of
                                  9   Court to elaborate on the areas addressed in the Complaint by adding additional factual
                                 10   allegations and additional violations found by Plaintiff’s expert during the July 15,
                                 11   2019 inspection. Motions to Amend should be granted as justice so requires and
                                 12   Plaintiff is entitled to relief from Defendants based upon a Complaint conforming to
                                 13   the evidence which seeks complete relief.      As such, justice requires that Plaintiff be
                                 14   granted leave to amend Plaintiff’s operative pleading.
                                 15          Motions to amend should only be denied if granting the motion would cause
                                 16
                                      undue surprises or prejudice to other party. At this stage of litigation and the nature of
                                 17
                                      the requested amendment, Defendant’s strategy in defending this matter will be
                                 18
                                      minimally affected as Defendant and defense counsel are readily familiar with both the
                                 19
                                      allegations and associated causes of action. Indeed, Plaintiff’s Complaint states that
                                 20
                                      4
                                 21    United States ex rel. Lee v. SmithKline Beecham, Inc., 245 F. 3d. 1048, 1052 (9th
                                      Cir. 2001) (Weighing bad faith undue delay, prejudice and futility)
                                 22
                                      Eminence Capital, L.L.C. v. Aspeon, Inc., 316 F. 3d 1048 1052 (9th Cir. 2003) (“[I]t
                                      5
                                 23
20062 S.W. BIRCH ST., STE. 200




                                    is the consideration of prejudice to the opposing party that carries the greatest
  NEWPORT BEACH, CA 92660




                                 24 weight.”)
     MANNING LAW, APC




                                 25   6
                                      Popp Telcom, Inc. v. American Sharecom, Inc., 210 F.3d 928, 943 (8th Cir. 2000)
                                 26
                                    (“The inclusion of a claim based on facts already known or available to both sides does
                                    not prejudice the non-moving party.”)
                                 27
                                      7
                                        Lopez v Smith, 203 F. 3d 1122, 1130 (9th Cir. 200) (leave to amend should be
                                 28   granted even if not requested).


                                                          MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                            3
                                      Case 8:19-cv-00190-JVS-DFM Document 23-1 Filed 08/02/19 Page 4 of 4 Page ID #:91


                                 1    Plaintiff will seek to inspect the Subject Property and amend the Complaint upon
                                 2    completion of the inspection. [ECF No. 1 at p. 5]. Since the amended Complaint would
                                 3    not materially change any position Defendant has taken, this would not constitute
                                 4    undue surprise on the Defendants.
                                 5          For the reasons discussed above, Plaintiff’s amendment would not adversely
                                 6    affect Defendant’s defenses.       Thus, it would not constitute undue prejudice on
                                 7    Defendant as the opposing party.
                                 8       IV.   CONCLUSION
                                 9          This Court should grant Plaintiff leave to amend Plaintiff’s Complaint because
                                 10   justice does so require. It would not cause undue surprise or prejudice to Defendant
                                 11   because it neither adversely affects Defendant, nor does it substantially change
                                 12   Defendant’s defenses. In no way does it cause prejudice to Defendant as Defendant is
                                 13   already preparing to defend in relatively the same manner as it would after an
                                 14   amendment to Plaintiff’s operative pleading. Therefore, in weighing these factors, this
                                 15   Court should grant Plaintiff’s Motion for Leave to Amend the Complaint.
                                 16

                                 17

                                 18

                                 19

                                 20   Dated: August 2, 2019        MANNING LAW, APC
                                 21
                                                                      By: /s/ Joseph R. Manning, Jr., Esq.
                                 22                                      Joseph R. Manning Jr., Esq.
                                 23                                       Michael J. Manning, Esq.
20062 S.W. BIRCH ST., STE. 200
  NEWPORT BEACH, CA 92660




                                                                          Craig G. Côté, Esq.
                                 24
     MANNING LAW, APC




                                                                          Attorneys for Plaintiff
                                 25

                                 26

                                 27

                                 28



                                                         MOTION FOR LEAVE TO AMEND COMPLAINT
                                                                           4
